Case 1:19-cv-00192-RBJ Document 7 Filed 02/06/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

Civil Action No 19-cv-00192-RBJ

EDWIN JIMENEZ SOTO,

       Petitioner,

v.

MATTHEW G. WHITAKER, Acting Attorney General, U.S. Department of Justice, in his
official capacity,
KIRSTJEN NIELSEN, Secretary, U.S. Department of Homeland Security, in her official
capacity,
RONALD D. VITIELLO, Deputy Director and Senior Official Performing the Duties of
Director, U.S. Immigration and Customs Enforcement, in his official capacity,
JOHN P. LONGSHORE, Field Office Director, U.S. Immigration and Customs Enforcement, in
his official capacity, and
JOHNNY CHOATE, Warden, Aurora Contract Detention Facility, in his official capacity,

       Respondents.


                                  ORDER TO SHOW CAUSE



       Pursuant to 28 U.S.C. section 2243, the respondent is ordered to show cause within three

days after the petition is served, unless good cause is shown for additional time not to exceed 20

days, as to why the writ should not be granted. Upon the filing of the response to the order to

show cause, and assuming that the government will oppose the petition, a hearing shall be set

within five days after the return unless for good cause additional time is allowed.

       DATED this 6th day of February, 2019.

                                                     BY THE COURT:


                                                 1
Case 1:19-cv-00192-RBJ Document 7 Filed 02/06/19 USDC Colorado Page 2 of 2




                                        ___________________________________
                                        R. Brooke Jackson
                                        United States District Judge




                                    2
